Citation Nr: 0505406	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  02-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate 
disability, with urinary tract symptoms.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
January 1946 to January 1949.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified before a decision review officer at the RO 
in May 2002.  The case was previously before the Board and 
was remanded in December 2003. 


FINDINGS OF FACT

1.  Prostate disability with urinary tract symptoms was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is prostate disability with 
urinary tract symptoms otherwise related to such service. 

2.  Low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is low back disability otherwise related to such service. 


CONCLUSIONS OF LAW

1.  Prostate disability with urinary tract symptoms was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  

2.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2001 
and January 2004 RO letters, the August 2001rating decision, 
and the March 2002 statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the July 2001 and January 2004 letters, the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the July 2001 and January 2004 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in July 2001, prior to the RO's decision to deny 
the claim in August 2001 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and a VA examination.  Since the appellant 
was afforded a VA examination with opinions in connection 
with his claims, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with the claims.

Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Prostate disability with Urinary Tract Symptoms 

Service medical records are negative for any prostate 
problems.  The service medical records do record a 
circumcision in August 1947.  Prior to the circumcision the 
examiner noted that there was moderate tightness of the 
foreskin of the penis.  The diagnosis was congenital 
phimoses.  There is no other evidence of prostate, penis or 
urinary tract problems during service.

The veteran was treated through the VA for prostate and 
urinary trouble several times from 1995 to July 2001.  In 
January 1995 he was treated for prostate problems.  In 
January 1998 the examiner diagnosed a possible urinary tract 
infection.  The veteran was being seen for urinary retention 
with indwelling catheter.  In April 1998 the veteran was 
admitted at the Dallas VAMC for a cystoscopy times two 
because he presented with gross hematuria and clot retention.  
It was noted at that time that he had a history of urinary 
tract symptoms and history of urinary retention.  In May 1998 
the veteran was treated at the Dallas VAMC again for gross 
hematuria and benign prostatic hyperplasia.  The veteran was 
admitted again in February 1999 because of recurrent clot 
retention due to a friable prostate and later that same week 
he had recurrent clot retention due to prostatic bleeding.  
While in the medical clinic he received continuous bladder 
irrigation after his bladder evacuated a clot.  The veteran 
was treated in June 2000 because of his complaints of 
urinating all night.  The veteran was treated again in April 
2001 and July 2001 for urgency and incontinent bladder.

The veteran received a VA examination with opinion in 
September 2004.  The examiner reviewed the veteran's records 
and noted his circumcision in service.  The examiner noted 
that he developed lower urinary tract symptoms approximately 
ten years ago.  The examiner noted that the veteran has had 
several transurethral prostatectomies and chronically 
elevated PSA (prostate-specific antigen) for more than three 
years.  The examiner noted that the veteran's had several 
prostate biopsies which have been negative for malignancy.  
The veteran complained of urinary urgency.  Upon examination 
the examiner found normal male genitalia with no tenderness 
or tightness of the foreskin.  The foreskin was normal.  The 
testicles were normal without masses.  There were no inguinal 
hernias.  The examiner diagnosed benign prostatic hyperplasia 
with lower urinary tract symptoms.  The examiner opined that 
his current problems were not related to his in-service 
circumcision.  The examiner stated, "there is no connection 
between the foreskin and the hyperplasia of the prostate 
gland.  Prostatic hyperplasia is a normal part of the aging 
process."

There is no evidence of a connection to service for the 
veteran's current prostate disability with urinary tract 
symptoms.  The only condition remotely related to the 
prostate that occurred in-service was a circumcision.  A 
medical examiner has specifically found that his circumcision 
was not related to the veteran's current prostatic 
hyperplasia.  There is no other evidence of a link to service 
and the disability was not present for more than forty years.  
Moreover, the examiner specifically found that the veteran's 
current disability is related to the aging process.  
Consequently, service connection can not be granted as the 
veteran's prostate disability is not related to service.      

Low Back disability

Service medical records are negative for any back pain or 
back disability.  The veteran was treated for an illness 
involving fever, headaches and pain behind the eyes in 
December 1947 and January 1948.  As a result of this illness 
the veteran received a spinal tap.  There is no other 
evidence of treatment or injury to the back in-service. 

Post-service medical records of the VA clinic from 1995 to 
2001 are negative for treatment of back pain or a specific 
back disability.  The veteran was treated for a lipoma on his 
right mid back which was removed in April 1997.  The veteran 
received a VA examination in September 2004 for his back.  
The examiner reviewed the entire C file.  The veteran 
complained of back pain radiating down his left leg which was 
present for ten years.  The veteran described the pain as 
constant and no worse with activity.  He can walk about a 
half mile and does not have any incapacitating episodes.  
Upon examination the examiner found that the veteran walked 
without a limp or ambulatory aids.  The examiner found slight 
tenderness on the left side at L5-S1 over the left SI joint, 
but no tenderness on the right side.  There was some 
paraspinous muscle tightness bilaterally in the low back but 
no evidence of weakness or acute spasm.  The examiner found 
chronic low back pain with radiation into the left lower 
extremity.  The examiner opined that this condition was not 
related to the spinal tap done during service.  The examiner 
found that his current problems were "likely on the basis of 
degenerative disease associated with aging."      

It is unclear whether the veteran has a current chronic 
disability as the only finding is one of pain.  While the VA 
examiner duly noted the veteran's pain, the United States 
Court of Appeals for Veterans Claims has indicated that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
However, the examiner suspected degenerative disease.  In any 
event, it is clear that there is no relation to service and 
any current back problem.  There was no back disability in 
service and the September 2004 VA examiner specifically found 
that the veteran's current spine problems were unrelated to 
his in-service spinal tap.  The back pain did not develop 
until more than forty years after service and the examiner 
opined that they were likely due to aging.  Consequently, 
service connection cannot be granted as the veteran's low 
back disability is not related to service.      
  
Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 




ORDER

The appeal is denied as to both issues.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


